Citation Nr: 1402336	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for Posttraumatic Stress Disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq. 





INTRODUCTION

The Veteran has active service in the United States Marine Corps from June 1960 to June 1964 and in the United States Army from August 1964 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

It is important for the Veteran to understand that unless there is a new examination the Veteran cannot be granted an increased initial rating for PTSD or a TDIU, based on the evidence currently on file.  

The Veteran was scheduled to have a VA examination in October 2011 but did not attend.  The Board notes that the Veteran submitted a statement which said that "going to a VA facility, is too stressful for the [Veteran and the Veteran's wife]!" The Veteran referenced the incident that occurred in May 2004 at an Albuquerque, New Mexico VA facility, in which the Veteran attempted to blow himself up in a bathroom.  Explosives were found in the Veteran's car on scene.  The Veteran was subsequently convicted of a felony and incarcerated.  The Veteran reportedly attempted to kill himself while in custody by trying to both starve and hang himself.  

The Board notes that the Veteran asserted in a January 2010 submission that the Veteran feels "like going to the VA regional office and end the ordeal by torching [himself] with gasoline in front the [sic] security cameras, so that the whole world can see it!!" The Veteran believes that he "couldn't tell that to the examiners at the VA hospital in Denver, CO in August 24, 2009 and September 28, 2009 because of fear of what happened to [him] on May 19, 2004 at the VA hospital in Albuquerque, New Mexico."  

The Board notes that the Veteran currently has a 100 percent evaluation for prostate cancer and has a 70 percent evaluation for PTSD.  It is noted that he has presented himself to a VA facility as recently as 2011.  Accordingly, another attempt to obtain current medical evidence will be undertaken.

Additionally, there is some suggestion that appellant has had some private psychiatric care.  He will be offered an opportunity to identify those records and assist in obtaining them for consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA records from the VA New Mexico and Eastern Colorado Healthcare System from 2009 to the present, to the extent not currently on file.  Appellant should also be offered the opportunity to identify any private psychiatric care that he has had, and attempts to obtain those records should be undertaken.  Appellant's assistance in obtaining those records should be solicited as needed.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes supports his claims.  To the extent records are sought but not obtained, the claims folder should contain documentation of the attempts made.

2.  Ensure that all of the Veteran's past submissions have been included in the claims file. The Veteran asserted in his January 1, 2010 VA Form 21-4138 that he believes his claims file is missing records.  The Veteran inquired about the status of these records in a December 2nd, 2008 submission, that the Veteran asserted was never answered.  Contact the Veteran once the status of these records has been determined.  

3.  Schedule the Veteran for comprehensive VA psychiatric examination to determine the severity of the Veteran's service-connected PTSD.  Conduct all necessary tests and include a rationale for any conclusions.  If needed, a contract exam off VA property may be scheduled as indicated or necessary.  All attempts to schedule the examination should be documented in the claims folder.

4.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



